COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Bumgardner and
           Senior Judge Hodges


BOYD ALEX TURNER, II
                                           MEMORANDUM OPINION *
v.   Record No. 2532-00-2                      PER CURIAM
                                              MARCH 27, 2001
FREDERICKSBURG DEPARTMENT OF SOCIAL SERVICES


       FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                    John W. Scott, Jr., Judge

           (Donald R. Skinker, on brief), for appellant.

           (Joseph A. Vance, IV, on brief), for
           appellee.


     Boyd Alex Turner, II (father) appeals the decision of the

circuit court terminating his parental rights to his infant son.

He contends the Fredericksburg Department of Social Services (DSS)

failed to prove by clear and convincing evidence:   (1) that it

offered rehabilitative services; and (2) that the conditions

resulting in neglect are not likely to be corrected or eliminated

within a reasonable time.   Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                BACKGROUND

        Alex Turner (the child) was born prematurely on February 18,

1999 at Mary Washington Hospital.      He weighed 2 pounds, 5.8 ounces

at birth.      Both the child and the mother, Cheryl Chapman, tested

positive for cocaine.      The child remained in the hospital for

forty-two days.      During that time period, father visited four

times and telephoned eleven times. 1

        On April 1, 1999, Kimberly Strader, a child protective

service worker with DSS, filed a petition and affidavit in the

juvenile and domestic relations district court (juvenile court)

pursuant to Code § 16.1-252 to declare the child abused or

neglected and to issue a preliminary removal order.       In her

affidavit, Strader documented her efforts at contacting and

assisting the child's parents.      Strader made unannounced visits

at the parents' residence on March 11, 1999 and on March 23,

1999.       Father was upstairs during the March 11 visit but did not

come downstairs to talk with Strader.        No one answered the door

on March 23, 1999.      In her April 1 affidavit, Strader described

the child as "a special needs child [who] needs to be touched,

held and talked to even more so than a child born completely

healthy."      According to Strader, "[t]he parents have not

demonstrated a bond with this child which is evidenced by their


        1
       The hospital nurses "documented 9 additional parental
contacts, but did not indicate which type of contact occurred"
and which parent made the contact.


                                   - 2 -
infrequent visits."     Because mother and child tested positive

for cocaine, "services for substance abuse are critical to

Alex's safety."    Strader indicated her belief that the child

"would be subjected to imminent threat to his life or health if

he remains in his parents' custody upon his release from the

hospital."

     On April 8, 1999, the juvenile court found that the child

would be subjected to an imminent threat to life or health if he

were returned to or left in the custody of his parents, that

reasonable efforts were deemed to have been made to prevent

removal of the child and that no alternatives less drastic than

removal existed to protect the child.    After finding the child

neglected or abused, the juvenile court placed him in DSS custody.

     Vicki White, a social worker with DSS, sent to father letters

dated April 13, 1999 and April 28, 1999, requesting that father

make an appointment to see her to discuss and arrange for

available services.   Father never responded or contacted DSS.

     On May 7, 1999, police arrested father for distributing

cocaine.   On September 8, 1999, appellant pled guilty to the

charge and was sentenced to a ten-year prison term with seven

years suspended.   Father has been incarcerated since his May 7,

1999 arrest.

     Social worker White prepared a Foster Care Service Plan on

May 17, 1999, with a program goal of April 2000 for returning the

child to the parents.    White indicated that the child "had special

                                 - 3 -
medical requirements that necessitated individualized training for

the foster parent" and that the child was placed in a foster home

"that could address his medical needs."   White explained that

"[n]either parent has indicated any interest in this child" as

evidenced by the fact that "[t]hey have not responded to letters

scheduling appointments to discuss the child's service plan."

However, White stated that "[p]arental support is expected."

White indicated that DSS would refer mother and father for

parenting classes and psychological evaluations in May 1999.      The

target dates for completing the classes and evaluations were

August 1999.

     On June 17, 1999, the juvenile court approved the May 17

Foster Care Plan.    A foster care review hearing was scheduled for

December 16, 1999.

     On November 17, 1999, social worker White completed a Foster

Care Service Plan review indicating what services had been

provided to the parties, what progress had been made, barriers to

achieving the goal of returning the child to the parents and the

child's current health and educational status.   White explained

that the "child has had no contact with parents."   White noted

that the child "arches his back inappropriately," "has difficulty

following objects with his eyes," "has unusual muscle tone," "is

not making any attempts at speech," and "does not tolerate extreme

amounts of stimuli."    As a result, he "has been referred to a

neurologist and a pediatric opthamologist."

                                - 4 -
      On March 21, 2000, DSS filed a Foster Care Service Plan

changing the program goal to adoption.   According to social worker

White, "[t]he parents have never exercised their right to

visitation" since DSS obtained temporary custody on April 8, 1999

and placed the child in a foster home.   In part B of the Service

Plan, White explained that adoption was selected as being in the

child's best interest because both parents "were inconsistent in

their visiting" the child in the hospital, "[n]either parent

cooperated with Fredericksburg DSS for services to prevent the

removal," and "both parents failed to have any contact with the

department or child" after he was placed in foster care.    White

also noted that the parents "failed to attend appointments with

DSS and other service providers" and that no appropriate relatives

were available for placement.

     The juvenile court approved the change of goal to adoption,

and on May 4, 2000, it terminated father's residual parental

rights.

     On August 2, 2000, the trial court conducted a de novo

hearing on DSS's petition to terminate father's residual parental

rights.   Included in the evidence was an evaluation prepared on

July 19, 2000 by Dr. Susan Roseboro, a registered custody

evaluator, "on the attachment relationship between" the child and

his foster parents "in order to assist with placement decisions."

Dr. Roseboro opined that the child had "developed a secure

attachment relationship with [his] foster parents."   She

                                - 5 -
characterized the child as a healthy attached child who has

"internalized a sense of security and protection."

"[C]ommunication between [the child] and foster parents is

comfortable and easy."   Dr. Roseboro explained that the child's

"attachment security is related to the quality and consistency of

[his] foster parents' responses to [his] emotional, physiological,

and social needs during this crucial period of . . . development."

Despite the child's "significant progress" since being with the

foster parents, he is "still considered 'high risk.'"    According

to Dr. Roseboro, "[a] change in placement would disrupt the

[child's] primary attachment relationship and could result in

traumatization . . . with possible long-term psychological

consequences."   Noting that "[p]ermanency of placement is

essential to [the child's] ability to form healthy attachment

relationships," Dr. Roseboro recommended continued placement with

the foster parents as being in the child's best interests.

     On September 25, 2000, the trial court found that

"termination of the father's residual parental rights . . . [was]

in the best interest of the child."    It further ruled that despite

"the reasonable and appropriate efforts of [DSS, father] has been

unwilling or unable to remedy substantially the conditions which

led to and required continuation of the foster care placement."

                 TERMINATION UNDER CODE § 16.1-283

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

                               - 6 -
consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.
123, 128, 409 S.E.2d 460, 463 (1991).    "'In matters of a child's

welfare, trial courts are vested with broad discretion in making

the decisions necessary to guard and to foster a child's best

interests.'"   Id. (citation omitted).   The trial judge's findings,

"'when based on evidence heard ore tenus, will not be disturbed on

appeal unless plainly wrong or without evidence to support it.'"

Id. (citation omitted).

     Under Code § 16.1-283(B), the parental rights of parents of

neglected or abused children may be terminated if the court finds

by clear and convincing evidence that it is in the best interests

of the children and that:

               1. The neglect or abuse suffered by
          such child presented a serious and
          substantial threat to his life, health or
          development; and

               2. It is not reasonably likely that
          the conditions which resulted in such
          neglect or abuse can be substantially
          corrected or eliminated so as to allow the
          child's safe return to his parent or parents
          within a reasonable period of time. In
          making this determination, the court shall
          take into consideration the efforts made to
          rehabilitate the parent or parents by any
          public or private social, medical, mental
          health or other rehabilitative agencies
          prior to the child's initial placement in
          foster care.

     Proof that "the parent or parents, without good cause, have

not responded to or followed through with appropriate, available


                               - 7 -
and reasonable rehabilitative efforts on the part of social,

medical, mental health or other rehabilitative agencies designed

to reduce, eliminate or prevent the neglect or abuse" is prima

facie evidence of the conditions set out in Code

§ 16.1-283(B)(2).

     Although long-term incarceration does not, per se, warrant

the termination of parental rights, incarceration is nevertheless

a factor which may be considered in deciding the question.   See

Ferguson v. Stafford County Department of Social Services, 14 Va.

App. 333, 340, 417 S.E.2d 1, 5 (1992).

                              ANALYSIS

     Code § 16.1-283(B), under which DSS and the trial court

proceeded, required a showing that it is not reasonably likely

that the conditions leading to the child's neglect or abuse can be

substantially corrected so as to allow the child's return within a

reasonable period of time.   In making that determination, the

trial court "shall take into consideration the efforts made to

rehabilitate the parent" by appropriate agencies "prior to the

child's initial placement in foster care."   Code § 16.1-283(B)(2).

However, "'[r]easonable and appropriate' efforts can only be

judged with reference to the circumstances of a particular case.

Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court."   Ferguson,
14 Va. App. at 338-39, 417 S.E.2d at 4.



                               - 8 -
     On March 11, 1999, three weeks after the child's birth, DSS

visited mother and father's residence.   Despite the fact that his

son had serious medical needs and remained in the hospital

battling the effects of cocaine, father stayed upstairs and did

not speak with the DSS worker.    Later, after the juvenile court

found the child to be abused or neglected, DSS sent two letters to

father asking him to contact DSS to discuss available services and

arrange to receive them.   Father failed to respond or attempt to

meet with DSS to see what services were available.

     After DSS obtained temporary custody and placed the child in

foster care, father never visited or tried to arrange visitation

with the child.   On May 7, 1999, one month after DSS obtained

custody, appellant was arrested for selling cocaine, the drug that

contributed to much of the child's health and development

problems.   Father remained incarcerated from that date until the

present.

     An expert custody evaluator described the serious emotional,

physical and developmental problems that the child faced, and how

he overcame many of them and has progressed through the caring,

responsible and loving involvement of the foster parents.    The

expert provided evidence that it would be difficult and possibly

harmful to remove the child from the foster home where he is

thriving and place him with father upon his release.

     Father's minimal contact with the child before his May 7,

1999 incarceration precluded any bonding between them.   Moreover,

                                 - 9 -
father will not be released until the child is almost three years

old.   By that time, the child will have formed a strong attachment

to the foster parents, the only parents he has known.   "It is

clearly not in the best interests of a child to spend a lengthy

period of time waiting to find out when, or even if, a parent will

be capable of resuming his responsibilities."   Kaywood v. Halifax

County Dep't of Social Servs., 10 Va. App. 535, 540, 394 S.E.2d
492, 495 (1990).   Here, the record fails to show that father ever

exercised any parental responsibilities to resume; therefore, it

would be speculation to assume that, at some future time, he might

be able to establish a parental bond and correct the conditions

leading to the abuse or neglect.

                              CONCLUSION

       DSS presented clear and convincing evidence that it is not

reasonably likely that the conditions which led to the child's

neglect or abuse can be substantially corrected or eliminated to

allow the child's return within a reasonable period of time.

Accordingly, the decision of the circuit court is affirmed.

                                                           Affirmed.




                                - 10 -